DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment filed 12/08/2021 the following occurred: Claims 1, 11, and 21 were amended. Claims 1, 3-6, 9-11, 13-15, and 21 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9-11, 13-15, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-6, 9-11, 13-15, and 21 are drawn to a non-transitory computer-readable storage mediums and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 11 recite receiving an imaging study including a medical image of a patient; extracting an image context from the imaging study; receiving a patient study for the patient comprising a patient context; automatically generating a search query based on the image context wherein the image context is filtered by the patient context to generate specific patient information, a level of expertise of a user and a user intention; send the search query to a data source; receiving results 
Independent claim 21 recites receiving an imaging study including a medical image of a patient; extracting an image context from the imaging study; receiving a patient context for the patient comprising a patient context; automatically generating a search query based on the image context and the patient context wherein the image context is filtered by the patient context to generate specific patient information; send the search query to a data source; receiving results of the query from a data source; providing the results to a user; and wherein the patient context is extracted from at least one of a prior imaging study, information from an electronic medical record, or a list of search phrases manually input by the user.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by performing a context-sensitive assessment of clinical findings, which a user (e.g., a radiologist) may consult “for background information that may aid in the assessment of the patient's imaging studies” (see originally filed specification paragraph 1). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “non-transitory computer-readable storage medium storing a set of instructions that are executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations”, “controlling a computing device to”, “wherein the image context is extracted from the imaging study using natural language 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “a memory storing a set of instructions; and a processor executing the set of instructions to perform operations” language is incidental to the set of instructions that are stored and executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims further recite the additional elements of “wherein the user intention is based on a predefined gesture by the user”, which are nominal or tangential additions to the abstract idea and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea of improving the efficiency of a radiologist’s workflow outlined in the recitations above. See: MPEP 2106.05(g).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and data gathering components. Accordingly, even in combination, 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 2 and 5, and 
Paragraph 18: “Context information may be extracted from metadata such as DICOM headers of prior studies for the patient. DICOM fields that may be used in this manner include Modality, Body Part Examined, Protocol Name, and Series Description. DICOM information may also include a reason for 
Paragraph 27: “...In another embodiment, a predefined gesture by the user may be used to indicate what the user is looking for. For example, the predefined gesture may be circling a mouse cursor around a finding of interest, and this gesture may be taken to mean that the user wishes to be shown the lymph nodes around the relevant body part.”
Paragraph 42: “Figure 5 illustrates an exemplary computing system 500 that may implement the exemplary embodiments described above with reference to system 200 and method 400. The computing system 500 includes a data storage element 510 (e.g., one or more hard drives, solid state drives, or other persistent data storage components). The data storage element 510 may store code for implementing the method 400, which may include portions of code performing the functions of the image context module 210, patient context module 220, query generation module 230, results filtering module 240, results sorting module 250, and results display module 260. The computing system 500 also includes a processing element 520, which may include one or more microprocessors capable of executing code such as the code for implementing the method 400. The computing system 500 also includes a user interface 530, which may comprise one or more physical components (e.g., a keyboard, mouse, touchpad, display, touchscreen, etc.) operable to receive user inputs and provide results (e.g., the display 300) to a user. The computing system 500 also includes a data interface 540 (e.g., a wired or wireless connection to a network and/or to the Internet) providing for communications (e.g., the query of step 450 and receipt of query results in step 460) with external data sources. It will be apparent to those of skill in the art that there may be any number of possible implementations of a computing system 500, that such implementations may include additional elements not specifically described above, and that the computing system 500 may be capable of performing additional tasks beyond those described above with reference to the exemplary embodiments.”
Paragraph 44: “Those of skill in the art will understand that the above-described exemplary embodiments may be implemented in any number of matters, including as a software module, as a combination of hardware and software, etc. For example, the exemplary method 400 may be embodied in a program stored in a non-transitory storage medium and containing lines of code that, when compiled, may be executed by a processor.”
The specification (e.g., as excerpted here) does not indicate that the additional element(s) of the above cited “gesture” data gathering activity provide anything other than well‐understood, routine, and 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 3-6, 9, 10, and 13-15 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-6, 9-11, 13-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, the claim first teaches “receiving a patient study for the patient comprising a patient context”, but then teaches “wherein the patient context is extracted from at least one of a prior imaging study, information from an electronic medical record, or a list of search phrases manually input by the”; hence, it is unclear as to if these are different patients contexts or the same patient context, which patient context is operated upon in the automatic generation of a search query, and in the event the extraction is from any of the three listed sources, it is unclear as to if those are somehow related to the received patient study comprising a patient context. What is the relationship between the claimed patient contexts? Claims 11 and 21 are rejected for the same reasons.

Claims 3-6, 9-10, and 13-15 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 

Response to Arguments
Applicant’s arguments from the response filed on 12/08/2021 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn because, “With respect to Prong One of Step 2A, Applicant respectfully asserts that the claims, as drafted, do not recite an abstract idea (specifically methods of organizing human activity). Prong One asks, "Does the claim recite an abstract idea, law of nature, or natural phenomenon?" MPEP 2106.04(1/)(A)(l). Claims can either "set forth" or "describe" an abstract idea; both terms are equated with "recite."…Applicant respectfully submits that the presently pending claims may, at most, merely involve an exception. The Examiner has characterized the claims as "cover[ing] certain methods of 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The terms “covering” and “describing” are equivalent constructions in this instance and within the argued context, and Applicant may read “covering” as “describing” if desired as in either instance the same facts are presented and it is the facts by which the claims are examined – it is unclear to the Examiner what distinction Applicant is arguing exactly. Applicant does not argue that the claims do not “performing a context-sensitive assessment of clinical findings which a user, such as a radiologist, may consult for background information that may aid in the assessment of the patient's imaging studies.” Instead, it is argued that further “analysis of the query generation, which is a product of patient context, image context, and expertise of the user” must take place. Applicant’s conclusion is that the claims do not recite an abstract idea because, “[w]hen viewed as a whole, claim 1 is providing targeted and relevant information to a user from internal and external sources based on natural language processing Step 2A Prong One. Further analysis of the additional elements, such as the argued “natural language processing of imagining studies”, will reveal if the claims are directed to the recited abstract idea as specifically outlined in the rejection above, but regardless of the outcome of that analysis under Step 2A Prong Two, an abstract idea is recited. 

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn because, “The limitations described in Flook are clearly in contrast to the present claims. Flook tied use of a mathematical formula to the petrochemical and oil-refining fields which the Supreme Court correctly surmised did not alter or affect how the process steps of calculating the alarm limit value were performed. In contrast, the present claims incorporate the alleged abstract idea of "certain methods of organizing human activity" in a specific context after extracting image context from an imaging study using natural language processing and filtering the image context by the patient context. Applicant respectfully asserts that the claims are not a mere drafting exercise exalting form over substance as forewarned by the Flook court, but a specific solution (patient/image contextual query generation) to a specific problem (manual query generation being time-consuming) in a specific field (medical imaging). See Specification 11 [0001 J[ 0003]. Accordingly, the claims should be interpreted as reciting additional elements that integrate the judicial exception into a practical application (Step 2A Prong Two).”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 


In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 103 rejections should be withdrawn in view of the amendments. 
The rejections are withdrawn in view of the amendments. The closest prior art of record - U.S. Patent Application Publication 2011/0099032 to Miyasa, U.S. Patent Application Publication 2007/0238948 to Bartsch, U.S. Patent Application Publication 2015/0212676 to Khare, U.S. Patent Application Publication 2012/0130745 to Jones, and U.S. Patent Application Publication 2017/0322684 to Hermosillo Valadez – cannot be reasonably combined to teach the invention as claimed in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form including:
U.S. Patent Application Publication 2017/0322684 to Hermosillo Valadez (paragraph 38: Information (e.g., name, medical record number) 304 of the patient may be extracted from the patient record file and displayed at sub-section (e.g., right side) of the user interface screen 300 to provide patient context).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A SOREY/Primary Examiner, Art Unit 3626